      Case 5:19-cr-40068-HLT-ADM Document 65 Filed 09/19/19 Page 1 of 2




                   CLERK’S COURTROOM MINUTE SHEET – CRIMINAL



UNITED STATES OF AMERICA

                     Plaintiff,

v.                                                       Case No: 5:18-cr-40068-HLT

HENRY CLARK (01),
SYLVESTER CALVERT, JR. (02),
MICHAEL CALVERT (03),
JAMES TOLIVER (04),
BLAKE WOODYARD (05),
KIMBERLY OBRECHT (06),
PRIANNA BAGGETT (08),
JEREMY RICHMOND (09),

                     Defendants.

                                                Attorney for Plaintiff: Skipper Seay Jacobs
                                            Attorney for Defendant: Dionne M. Scherff (01)
                                                                        Shazzie Naseem (02)
                                                                   Thomas H. Johnson (03)
                                                                            John Jenab (04)
                                                                       Sylvia B. Penner (05)
                                                                   James R. Campbell (06)
                                                                  Thomas R. Telthorst (08)
                                                                     Jeremy Richmond (09)

 JUDGE:                  Holly L. Teeter       DATE:                            9/19/2019
 CLERK:                  Misty Deaton          TAPE/REPORTER:                 Sherry Harris
 INTERPRETER:                 None             PROBATION:                         None




                            STATUS CONFERENCE
Defendants appear with counsel.

4 – Government’s Motion to Designate as Complex Case

After discussion with the parties, the Court GRANTS IN PART and DENIES IN PART the motion
as set forth in the full record. Order to follow.

The Court sets a Status Conference for January 15, 2020 at 10:30 a.m.
      Case 5:19-cr-40068-HLT-ADM Document 65 Filed 09/19/19 Page 2 of 2




Pursuant to the specific findings set forth in full on the record, the Court finds that the ends of
justice served by allowing the defendant the additional time requested outweigh the best
interest of the public and the defendant in a speedy trial and that the continuance shall be
granted.

It is ordered by the Court that the period of delay resulting from the additional time granted
pursuant to the Court’s order, September 19, 2019 to January 15, 2020, shall be deemed
excludable time as provided for in 18 U.S.C. § 3161(h)(7)(A), in that the ends of justice served by
the granting of an extension outweigh the best interest of the public and the defendant in a
speedy trial.

Defendants Henry Clark, Sylvester Calvert, Jr., Michael Calvert, James Toliver and Jeremy
Richmond remanded to custody. Remaining defendants remain on release.
